Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 1 of 65




                                                           April 30, 2019


                                                            2:00 p.m.




                                                                             540
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 2 of 65




                                                                             541
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 3 of 65




                                                                             542
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 4 of 65




                                                                             543
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 5 of 65




                                                                             544
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 6 of 65




                                                                             545
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 7 of 65




                                                                             546
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 8 of 65




                                                                             547
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 9 of 65




                                                                             548
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 10 of 65




                                                                             549
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 11 of 65




                                                                             550
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 12 of 65




                                                                             551
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 13 of 65




                                                                             552
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 14 of 65




                                                                             553
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 15 of 65




                                                                             554
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 16 of 65




                                                                             555
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 17 of 65




                                                                             556
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 18 of 65




                                                                             557
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 19 of 65




                                                                             558
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 20 of 65




                                                                             559
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 21 of 65




                                                                             560
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 22 of 65




                                                                             561
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 23 of 65




                                                                             562
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 24 of 65




                                                                             563
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 25 of 65




                                                                             564
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 26 of 65




                                                                             565
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 27 of 65




                                                                             566
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 28 of 65




                                                                             567
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 29 of 65




                                                                             568
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 30 of 65




                                                                             569
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 31 of 65




                                                                             570
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 32 of 65




                                                                             571
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 33 of 65




                                                                             572
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 34 of 65




                                                                             573
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 35 of 65




                                                                             574
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 36 of 65




                                                                             575
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 37 of 65




                                                                             576
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 38 of 65




                                                                             577
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 39 of 65




                                                                             578
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 40 of 65




                                                                             579
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 41 of 65




                                                                             580
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 42 of 65




                                                                             581
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 43 of 65




                                                                             582
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 44 of 65




                                                                             583
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 45 of 65




                                                                             584
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 46 of 65




                                                                             585
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 47 of 65




                                                                             586
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 48 of 65




                                                                             587
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 49 of 65




                                                                             588
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 50 of 65




                                                                             589
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 51 of 65




                                                                             590
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 52 of 65




                                                                             591
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 53 of 65




                                                                             592
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 54 of 65




                                                                             593
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 55 of 65




                                                                             594
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 56 of 65




                                                                             595
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 57 of 65




                                                                             596
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 58 of 65




                                                                             597
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 59 of 65




                                                                             598
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 60 of 65




                                                                             599
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 61 of 65




                                                                             600
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 62 of 65




                                                                             601
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 63 of 65




                                                                             602
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 64 of 65




                                                                             603
Case 2:19-bk-14626-NB    Doc 17-7 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Five of Exhibits Page 65 of 65




                                                                             604
